TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00280-CV



                                 Michael J. DeLitta, Appellant

                                                v.

                                   Nancy Schaefer, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-13-003516, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               We previously abated this appeal so that the parties could negotiate the settlement

of their dispute. The parties have now filed a joint motion to dismiss the appeal, explaining that

they have reached a settlement agreement and that the trial court has signed a final judgment in

accordance with their agreement. We therefore grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.1 (a).



                                             __________________________________________

                                             Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Joint Motion

Filed: June 10, 2016